EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Russell Wagstaff (Reg. No. 76,645) on 3/5/21.

In the claims section
Please rejoin withdrawn claims 4, 6, and 8-15

Please replace claim 9 with the following:
9.	A golf ball that is symmetrical with respect to an imaginary equator, the golf ball comprising:
a spherical surface divided into a first hemisphere and a second hemisphere; and
a plurality of dimples that are positioned and arranged on the first hemisphere or the second hemisphere according to imaginary spherical polygons on the surface so that each dimple is substantially entirely disposed within a boundary of an imaginary spherical polygon such that a border of each imaginary spherical polygon separates the plurality of dimples, the imaginary spherical polygons including an imaginary spherical regular pentagon, five near pole imaginary spherical triangles that surround and contact the imaginary spherical regular pentagon, five near equator imaginary spherical triangles that surround and contact the imaginary equator, and five imaginary spherical pentagons, wherein the imaginary spherical polygons are definable on the surface in relation to ten reference points that are equally spaced about a circumference of the imaginary equator, wherein:
the imaginary spherical regular pentagon is centered on an imaginary pole of the golf ball and is defined by five non-equatorial great circles with each imaginary great circle passing through two reference points of said ten reference points that and are located opposite to each other, with the imaginary spherical regular pentagon having sixteen dimples arranged therein;

each of the five spherical pentagon is bordered by the imaginary equator, two near pole imaginary spherical triangles, and two near equator imaginary spherical triangles, with each of the five near pole imaginary spherical triangles having three dimples arranged therein; 
each of the five near equator imaginary spherical triangles having six dimples arranged therein; and
a plurality of imaginary line segments define said five near pole imaginary spherical triangles, said five near equator imaginary spherical triangles, and said five imaginary spherical pentagons with each imaginary line segment of said plurality of imaginary line segments having end points that consist of two reference points of said ten reference points located opposite to each other and with each imaginary line segment including a combination of an imaginary line segment of two imaginary small circles and a line segment of one of said five imaginary great circles.

Please replace claim 15 with the following:
15.	Method of manufacturing a golf ball comprising:
manufacturing of two half finished products of golf ball, each having a shape of a hemisphere; 
joining equators of the two half finished products of golf ball into a golf ball, 
wherein the manufacturing the two half finished product of golf ball comprises:
forming a plurality of imaginary spherical polygons, comprising:
forming an imaginary spherical regular pentagon centered on a pole of a hemispheres and is defined only by line segments of five non-equatorial imaginary great circles;
forming five near-pole imaginary spherical isosceles triangles, five near-equator imaginary spherical pentagons, and five near-equator imaginary spherical isosceles triangles, wherein each imaginary spherical polygon of said 
each of the five near-pole imaginary spherical isosceles triangles sharing an edge with the imaginary spherical regular pentagon;
each of the five near-equator imaginary spherical pentagons sharing two edges with two of the five near-pole imaginary isosceles triangles; and
each of the five near-equator imaginary spherical isosceles triangles bordering two adjacent of the five near-equator imaginary spherical pentagons; and
positioning a plurality of dimples on the two half finished products of golf ball so that each dimple is substantially entirely disposed within a boundary of one of the plurality of imaginary spherical polygons, wherein a border of each of the imaginary spherical polygons separate the plurality of dimples, on the surface of each of the two half finished products of golf ball with: 
sixteen dimples arranged within the imaginary spherical regular pentagon;
three dimples arranged within each of the five near-pole imaginary spherical isosceles triangles;
twenty dimples arranged within each of the five near-equator imaginary spherical pentagons; and
six dimples arranged within each of the five near-equator imaginary spherical isosceles triangles.



REASON FOR ALLOWANCE
Claim 1-15, and 21-24 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The Examiner believes that applicant now correctly ties the structure of the dimple pattern to the use of the imaginary lines, such that the imaginary lines impart structure to the golf ball.  As such, claim 1 is allowable over the prior art.  Claims 9 and 15 incorporate the limitations of claim 1.  As such, they are also allowed.
As independent claims 1, 9, and 15 are allowed, so are dependent claims 2-8, 10-14, and 21-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/5/21                                                                                                                                                                                                                                                                                                                                                                                                                /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711